Case 1:19-cv-03678-DLI-JO Document 10 Filed 09/27/19 Page 1 of 1 PageID #: 38



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------X
JERMAINE DELESTON,                                                 CASE NO.: 1:19-cv-3678-DLI-JO


                 Plaintiff,                                        CLERK’S CERTIFICATE
                                                                   OF DEFAULT
                 v.

ZABKA DELI, INC. d/b/a Zabka Deli, JOSEPH
TOMLINSON, and ANDREW GOUZOULIS,

                  Defendants.
---------------------------------------------------X
         I, DOUGLAS C. PALMER, Clerk of the United States District Court for the Eastern

District of New York, do hereby certify that this action was commenced on June 24, 2019, with

the filing of a summons and complaint, a copy of the summons and complaint was served on

Defendant ZABKA DELI, INC. d/b/a Zabka Deli, by personally serving the New York Secretary

of State located at 99 Washington Avenue, 6th Floor, Albany, New York, on July 5, 2019, with

proof of service filed on July 9, 2019 (D.E. 6), and Defendant ANDREW GOUZOULIS, by

personally serving Beata S., Cashier at 66-51 Fresh Pond Road, Ridgewood, New York 11385 and

mailing a copy of the summons and complaint, on July 12, 2019, and with proof of service filed

on July 16, 2019 (D.E. 7).

         I further certify that the docket entries indicate that the defendants have not filed an answer

or otherwise moved with respect to the complaint herein. The default of each defendant is hereby

noted.

Dated: Brooklyn, New York                                        DOUGLAS C. PALMER
       September 27 , 2019                                         Clerk of Court

                                                            /s/Jalitza Poveda
                                                       By: _____________________________
                                                                  Deputy Clerk




                                                       60184v1
